FARIS, J.
(dissenting) — I take the occasion afforded by the overruling of the motion for a rehearing to dissent thereto, and to the judgment entered in the case, and briefly to set down the reasons which impel me to regard as erroneous the judgment entered herein. I shall not take up space either to set forth anew the facts in detail, o,r to quarrel with the facts found by. our learned Commissioner, as he has set them out in his opinion. For I conclude after a painstaking reading of the record that he has been at least as accurate in finding the facts as is necessary for the views which I entertain of the law which I think ought to apply to, the facts as he has found them.
Stripped of evidence as to the antecedent character-, istics of habit, custom and temperament of the assured, the facts are that assured about 7:30 o ’clock in the morning of' September 19, 1911, went to the Fort Pitt Hotel,' in Pittsburg, Pennsylvania, where he was not personally well enough known to the management to be recognized as and was not on the- occasion recognised as James W. Reynolds, and registered there under the assumed name of J. C. Howard. When registering he *106asked for a well-lighted room with a bath, high up m the building. No suck room being' tken available ke was given temporarily a room witk a batk on tke second floor. He went to this room and on entering it, bolted tke door tkereof on tke inside, and left tke key outside, kanging in tke lock. Tkereafter ke was not keard, nor keard from, nor seen till ke was found about 10:30 o’clock in tke forenoon of tke next day, dead from pistol-skot wounds. Tke surroundings and tke situation, and tke condition of things negatived any possible inference of murder.* Tke body was in tke bath-room fully dressed, except as to his coat, which was found on a chair in tke bed-room. Tke bed had not been slept on, thus indicating that death bad supervened on tke same day that ke registered and went into tke room. There were plain evidences of two wounds. One of these was in tke cheek or jaw. The other was in tke head, and had entered seemingly from tke back, traversed tke head and emerged in tke forehead, almost between tke eyes. Tke latter wound was tke cause of death. Tke wound through tke cheek or jaw was almost superficial. The latter wound had apparently entered from tke front (though one witness says tke powder-burn was around tke rear entrance), passed through tke angle of tke jaw, emerged therefrom, cutting tke collar in its passage, and from thence went into tke bath-room door, where it was found embedded. Tke other bullet. had passed through the head of assured almost horizontally, and emerging had struck tke wall back of the bath-tub, glanced therefrom to tke ceiling, which it struck and indented slightly, and tken fell into tke bath-tub, where it was found. The tissues surrounding tke point of entrance of this fatal wound showed no appreciable powder-burn; though tke cartridges were charged witk smokeless power, which scorches, or burns, but does not blacken.
Tke pistol, a towel, and a piece of soap were found in tke wash-basin, which was near tke wall, right opposite the door. Above tke wash-basin was a mirror, in dimensions about two feet one way and three tke *107other. The pistol was a 38-ealiber Colt’s automatic of the model of 1907. In order to fire this pistol initially, or the first time, it was necessary to cock it, which was done either by pulling’ the hammer hack with the thumb, if it were already loaded; or by manipulating the outer shell or casing of the barrel,' if it were not already loaded. After it was once fired, the automatic mechanism operated by the force of the recoil, manipulated this outer easing, ejected the empty cartridge shell, throwing a loaded cartridge into the barrel and cocked it again, ready for firing upon mere pressure of the trigger. I thus briefly restate the salient facts merely for convenience of reference.
That there is a presumption, or more correctly speaking, an inference (16 Cyc. 1050) against the fact of suicide, which applies to an otherwise unexplained violent death, there is no doubt. I concede it, without stopping to examine whether ordinarily it is bottomed on any sort of logical grounds or not. But I do insist that such a presumption cannot exist in the presence of evidence diametrically contradicting it. And it cannot make any difference whether the evidence which contradicts and refutes the bare presumption is direct or circumstantial. The moment explanatory evidence comes into the case the presumption dissolves into thin air and becomes as wholly non-existent .as though it never had had existence. Such evidence may consist of circumstances. Of course, if these circumstances were such, or if these present so ambiguous an appearance, as logically to permit of two reasonable inferences, one showing suicide, and the other indicating an accident, there would be left in the case a question for the determination of the triers of fact. For then the question would be, was it an accident, or was it suicide, as disclosed by the attending circumstances? But this consideration has nothing to do with the presumption formerly existing. This rule prevails whether there is or is not a presumption indulged. [Knorpp v. Wagner, 195 Mo. l. c. 662.]
*108There can be no doubt here that the assured shot himself. Every fact shows it conclusively, and counsel admit it. ’ The sole question is whether the two shots which were fired, one of which (manifestly the one through the head) caused assured’s death, were fired accidentally or intentionally. So, it is urged that since there is a presumption against suicide, we are to use this presumption, not in the absence of evidence, for the case is full of circumstantial evidence, but in the presence of evidence, and in the very face of the evidence. In short, that we are to use such a presumption as evidence, to batter down and destroy all the fact "evidence in the ease. Absent the circumstances which point, to my mind, unerringly to suicide, there would be ground on which to' apply the presumption against suicide. But it impresses me as ,a new departure in jurisprudence to use a bare presumption to destroy the plain evidence of all of the circumstances. Here these three circumstances point obviously to suicide: (a)' The registering under an assumed name; (b) the firing of two shots, and (c) the necessity to cock th’e pistol designedly and intentionally before the first shot could be fired.
But it is urged by plaintiff (and as I read the majority opinion it follows this view in the* spirit, if not to the letter) that having .presumed' that assured did not commit suicide, we may then go further, without one scintilla of evidence, and presume all other things necessary to rid the case of the physical facts which conclusively point to suicide. The registering under an assumed name is thus disposed of by presuming (without any evidence of the fact) that since assured was due shortly to call on some customers at Aliquippa, he had gone to the hotel in order to go over the arguments he would use in effecting the proposed sale to these Aliquippa customers, and that to this end he desired quiet and freedom from disturbance while formulating his supposed line of argument, yet the proof shows aliunde that assured had been in the business of selling the same line of goods for years, *109and that Ms extreme efficiency and knowledge of the good points and value of his wares had won him repeated promotions, and was earning for him a¡ very large salary. So, to my mind, this far-fetched presumption has nothing to commend it, except its ingenious and ingenuous novelty. It is a presumption evolved from a very able imagination, and having no basis of fact it is a guess of the-boldest sort. It would seem to have been easier, and to have called for no greater strain upon the imagination, to have presumed that assured had gone to the hotel to invent a better method of making or burning the refractory clay products he was selling. His efficiency and Ms knowledge of the line of goods he was handling might aid the latter presumption; it negatives the former.
To escape the plain inference of' suicide arising from the fact that two shots were fired, the argument of plaintiff is that while assured was in the bath-room he began playing with the pistol, whirling it around and around, and catching it. That while so- playing with it, it was fired by accident, and the shot therefrom passed through the jaw or " cheek of assured. That thereafter he became so excited that he dropped the pistol, which fell, struck the wash-basin, and was .accidentally discharged, shooting deceased in the back of the head. This argument, or bold guess, is bottomed upon pure conjecture, and has no basis of evidence to support it. This pistol when it- fell from the hand of assured into the wash-basin covered in its fall barely a foot of distance, if, as counsel assumed in argument, assured was seated while playing with the pistol. It fell upon a towel which was lying in the wash-basin, we are permitted to Mfer, because the towel was there, and certainly it was not put there after- assured received thex shot which caused his death. This, presumption, or guess (for there is no evidence of the fact whatever), makes it necessary for assured while the pistol was falling barely a foot into the wash-basin, to turn half way around, and throw his head bach in) *110position to be shot almost squarely through the head from the rear.
I am impressed that in order to evade the plain circumstantial evidence of suicide, this, process of conjecturing necessitates piling iupon the initial presumption, or inference of fact, against suicide, these four presumptions (of none of which is there evidence): (a) that assured was sitting down playing with the pistol when it was first or initially discharged; (h) that he became so excited and confused from its explosion, and from the wound inflicted in his face that he dropped the pistol into, the wash-basin; (c) that being loaded and cocked it accidentally discharged from the shock of falling into 'the wash-basin, and (d) while it was falling, and being dominated by continuing excitement, assured turned his head half' way around in time and in such position as to receive the accidental shot in the back of his head. In short, having laid hold of the presumption against suicide, which the law indulges in cases of unexplained violent death, it is necessary -then to add or pile- on to this initial presumption of fact, four other presumptions, in the very face of the settled rule that one presumption may not be bottomed upon another. [Lawson, Presumptive Evidence, 652; 10 R. C. L. 870.] For not only is there no evidence, or circumstance, to show that the assured wa,s sitting and idly playing with the pistol, when it was first fired, but the physical facts, to my mind, conclusively negative this view. This view leaves out of consideration the fact that is was necessary designedly to cock the pistol before it would fire the first shot. Both: the pistol itself and the testimony show this fact conclusively. No one so far has presumed that assured was preparing to engage in target practice in that bath-room on this fatal morning, yet for some reason h'e intentionally cocked this pistol with his thumb, or by pulling back the outer casing thereof, before the first shot was fired. I need not enlarge upon the apparent impossibility of assured’s being able to turn half way around, while the pistol was falling from his *111hand into the wash-basin, a distance certainly of not more than a foot.
Unless we are now to hold that this presumption against suicide which is to he indulged in any case of unexplained death by violence is always of such evidentiary substance as to he in itself sufficient to take the case to the jury, it is in my opinion impossible to sustain this verdict. For the sustaining of it upon any other view, necessitates the drawing of four presumptions from and in order to sustain the initial one, which is forbidden. Likewise this view will logically result in sending any and every case to the jury when there is on the one side, plain and unmistakable evidence of suicide, and upon the other nothing but the bare presumption against suicide. And this presumption, instead of being drawn as an inference of fact from the unexplained violent death of a sane person, is. arbitrarily evolved not-from the lack of evidence, but in the very face of all of the evidence. Apposite to the origin, office and nature of presumptions it was said in the case of Click v. Railroad, 57 Mo. App. l. c. 104, this:
“The law is that a valid presumption must be based upon a fact, and not upon inference or upon another presumption. If the presumed fact has no immediate connection with, or relation to, the established fact from which it is inferred', it is regarded as too remote. [1 Rice on Evidence, p. 53, sec. 34; Lawson on Presumptive Evidence, p. 569, rule 118.] Or, as was said by Chief Justice EedKieud: ‘Presumptions must always rest upon acknowledged or well established facts, and not upon presumptions.’ [Richmond v. Aiken, 25 Vt. 324; McAleer v. McMurray, 58 Pa. St. 126; U. S. v. Ross, 92 U. S. 283.] ”
Likewise apposite is the language of Judge NortoNI, of the St. Louis Court of Appeals, in the case of Sowders v. Railroads, 127 Mo. App. l. c. 124, wherein it was said:
“All presumptions of fact proceed from other facts in proof (Lawson on Presumptive Evidence, 652), and supply an omitted fact in' accord with the dictates *112of human experience on like questions. They are therefore rebuttable or disputable as a matter of course. Inasmuch as such presumptions merely amount to an assumption of what may be true, as indicated by the probabilities and the. rationale of experience, they may be entirely overcome or removed from the' ease by. competent proof going to supply the fact presumed. [Lawson on Presumptive Evidence, 559; 22 Am. & Eng. Ency. Law (2 Ed.), 1235-1236; Moreau v. Branham, 27 Mo. 351; Ham v. Barret, 28 Mo. 388.] And it is the well-established • law that a presumption of fact will not be permitted to contradict or overcome facts actually proved. [Lawson on Presumptive Evidence, 659; Whitaker v. Morrison, 44 Am. Dec. 627; Morton v. Heidorn, 135 Mo. 608-617.]”
I think that both the authorities and the reason of the thing limit the inference (or presumption) of fact against suicide, to cases wherein the deceased wa,s sane and the manner of his violent death is wholly unexplained either by direct or circumstantial evidence. In other words, such an inference is ephemeral, existing only so long as there is no evidence either in contradiction or corroboration of it. When such evidence is present, or when such evidence comes into the case, the presumption, or inference, goes out of it, leaving the matter thereafter to be resolved by the triers of fact, or by the court, solely upon the evidence, without the aid of any extrinsic presumption whatever. The obvious necessity of some method of determining whether an unexplained death is accidental or suicide, makes the indulging of a presumption against suicide a procedural requisite, without which in many cases no conclusion would be possible. When evidence comes in to explain the death, every necessity for the entertainment of the presumption instantly vanishes, and so we have held repeatedly. The obvious unfairness of any other rule is plain; likewise, the far-reaching evil effect of any other rule is plain. For, as already stated, the obvious logical effect of retaining the presumption after proof upon the fact comes in, would be to make *113a case for the jury of every oase wherein a presumption, or inference of fact, is required to he indulged. This is so because if such a presumption is real, substantial, and tangible, as to constitute evidence to be weighed in the case along with the real evidentiary facts, then no court could take any case from the jury wherein a presumption is required by law to be indulged. It is I think unfair because, after extracting the inference from the facts, we add it again to these same facts from which we first drew it and so beat down the contradicting evidentiary facts. [State v. Swearengin, 269 Mo. 177.]
Briefly summing up these rules, I think it should be held: (a) that the presumption against suicide is allowed only as a matter of procedural necessity; (b) that-such a presumption has of itself, and in the presence of explanatory evidence of the facts, no evidentiary weight or substance whatever (Glick v. Railroad, supra; State v. Kennedy, 154 Mo. 268; State v. Hudspeth, 159 Mo. l. c. 209; Thayer, Treatise on Ev. at Com. Law, 314; 4 Wigmore on Ev., 2511; Peters v. Lohr, 24 S. D. 605; New London Comrs. v. Robbins, 82 Conn. 623; Clifford v. Taylor, 204 Mass. 358; State v. Reilly, 85 Kan. 175; Com. v. Sinclair, 195 Mass. 100; Culpepper v. State, 4 Okla. Crim. 103; State v. Lee, 69 Conn. 186; State v. Linhoff, 121 Iowa, 632; Lisbon v. Lyman, 49 N. H. 553); and (c) that it vanishes- when prima-facie evidence of the true facts comes into the case. I think these conclusions are obvious, if not well-settled by the below cases and authorities. [Thayer, Treatise on Evidence at Com. Law, 314; Lawson, Presumptive Ev., 659; Glick v. Railroad, supra; Sowders v. Railroads, supra; Nixon v. Railroad, 141 Mo. l. c. 439; Reno v. Railroad, 180 Mo. l. c. 483; Bragg v. Railroad, 192 Mo. 331; Mockowik v. Railroad, 196 Mo. l. c. 571; State v. Swearengin, 269 Mo. 177; Lamport, v. Ins. Co., 272 Mo. 19.] In fact, it is fairly obvious that if such a presumption has of itself any evidentiary weight or sub*114stance after proof of the true facts comes in, it could not vanish upon that contingency.
Mr. Thayer, in his scholarly work cited above, says:
“Presumptions are aids to reasoning and argumentation, which assume the truth of certain matters for the purpose of some given inquiry. They may be grounded on general experience, or probability of any kind; or merely on policy and convenience. On whatever basis they rest, they operate in advance of argument or evidence, or irrespective of it, by taking something for granted; by assuming its existence. When the term is legitimately applied it designates a rule or a proposition which still leaves open to further inquiry the matter thus assumed. The exact scope and operation of these prima-facie assumptions aré to cast upon the party against whom they operate, the duty of going forward, in argument or evidence, on the particular point to which they relate. They are thus closely related to the subject of judicial notice; for they furnish the basis of many of those spontaneous recognitions of particular facts or conditions which make up that dec-trine. Presumptions are not in themselves either argument or evidence, although for the time being they accomplish the result of both. It would be as true, and no more so, to say that an instance of judicial notice is evidence, as to say that a presumption is evidence.”
I dissent therefore because I am of the opinion that the evidence in this case shows .as a matter of law that the death of assured could not have been accidental. [Richey v. Woodmen of the World, 163 Mo. App. l. c. 247.] Because, the opinion held by the majority piles presumptions upon presumptions, absent any evidence or basis therefor, save .and except that afforded by un.bridled recourse to bare hypothesis. And because in the final analysis the effect of the majority opinion is to make of the presumption entertained a matter of evidence, which would result in shearing the courts of the power to declare that there is a lack of evidence in any *115and every, case w£.ere a presumption is by law required to be indulged, regardless of the quality or quantum of the evidence offered to contradict the presumption.
Bond, and Woodson, JJ., concur in these views.